Opinion by
Mr. Justice Green,
It must be conceded that the terms of the will of Christina Snyder in relation to the gift of income to her husband, are so entirely similar to the provisions of the will which we considered in the case of Hahn v. Hutchinson, 159 Pa. 133, that, at first glance, the decision in that case appears to control this. The entire income of the residue of the estate of the testatrix is given to her husband directly. He also has the right to take possession of the real estate of the decedent, and to occupy it, or to lease it, “ for the purpose of ore, sand, stone, &c., as he may see proper.” If any of the securities were paid off he was authorized to collect the same and to reinvest the money thus paid with the assent of the executors. No trustee was appointed to take the legal title to the estate and pay over the income to the legatee; on the contrary the legatee was to hold the legal, as well as the equitable, title to the income in his own right. Not even did the executors have any right to collect or receive any part of the income so that they could pay it to the legatee. It is true the testatrix directed that it was to be free from any liability for his debts, but that alone would not alter the character of his estate in the income. If it was exclusively his own property unaffected by any other considerations, such a direction would not debar bis creditors from having access to it. We considered the subject fully in Hahn v. Hutchinson, and held that the estate of the legatee, although it endured during his life only, and although the will provided *211that the income should not be hable for any of the debts of the legatee present or future, was nevertheless hable for his debts, and we sustained a sequestration of the income for that purpose. The decision in Hahn v. Hutchinson was based upon the absolute ownership of the income by the legatee. We held that there could be no valid spendthrift trust where the trustee is also the cestui que trust with the absolute ownership of the subject of the trust, whether income or principal. We fohowed and applied that ruhng in the subsequent case of Ehrisman v. Sener, 162 Pa. 577, where, also, the devise was by a wife to her husband. The estate, real and personal, was devised to the husband for life with an expressed direction that no incumbrances or liens should be placed upon the property during the life of the husband, and that it should not be liable for any debts he might contract.
But notwithstanding the general similarity of the case at bar with those just cited, there is one most important and material feature in which it radically differs from them both. The will of the testatrix contains the following provision: “ Sixth. I also order and direct that my husband Daniel K. Snyder shall properly educate Katie Glassmoyer above named, education to be given her before she reaches her eighteenth year, and in case of his death before such education is given then I direct my hereinafter named executors shall mate proper provision therefor out of my estate.” In addition to the foregoing the second codicil to the will contains the following direction: “ I further order and direct my husband, Daniel K. Snyder, shall pay out of the devise and bequest by me to him made unto Kate Glassmoyer, annually, the sum of one hundred and fifty dollars to be paid to her equally in four quarterly payments so long as she remains single, and I direct that my executors in my will named shall see to it that the quarterly payments are properly made.” It is at once obvious that the whole income of the estate given to the husband is not his absolutely, but is subject to two serious and controlling charges. He must educate Kate Glassmoyer and he must pay her $150 a year as long as she remains single, and he must do these things out of the income derived from his wife’s estate under her will. If that income is subject to the claims of his creditors he cannot perform his duties as legatee of the income and the will is defeated. In order to perform those duties he *212must receive and control the entire income of the estate, and he must do it in the manner directed by the will. It follows hence that he has no absolute estate or ownership of the income in the sense which makes it liable for his debts, and the case therefore is not within the line of decisions above cited. On the contrary we think the case is within the reasoning in Holdship v. Patterson, 7 W. 547; Ashhurst v. Given, 5 W. & S. 328, and Brown v. Williamson, 36 Pa. 338, the first two of which go much further in the line of protection for such interests against the claims of creditors than it is necessary to go in this instance.
In the case of Huber’s Appeal, 80 Pa. 348, we said, “ The extent and character of a devisee’s estate depend on the qualities stamped on it, and the powers conferred over it by the testator, and not alone in the parties in whom the title is formally vested.” Thus it is just as manifest that under this will the education and comfortable support of Kate Glassmoyer were to be provided out of the income given to Daniel K. Snyder, as that his support was to be provided out of the same fund. For aught that appears on this record her support and education might require the whole of the income, but whether that is so or not, a considerable part of the income would be required for that purpose, and that circumstance alone takes away the character of absolute ownership of the income from Daniel K. Snyder, and without that quality his creditors have no standing against any part of the income.
We do not approve of that portion of the opinion of the learned court below in which it was held that a married woman cannot make a valid spendthrift trust in favor of her husband. On that subject we differ altogether with the views expressed in the opinion.
The decree of the court below is reversed, the rule for the appointment of a sequestrator is discharged, and the record is remitted, all costs to be paid by the appellee.